Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 11, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150591(69)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  INNOVATION VENTURES, L.L.C., d/b/a                                                                  Richard H. Bernstein,
  LIVING ESSENTIALS,                                                                                                  Justices
            Plaintiff-Appellant,
                                                                    SC: 150591
  v                                                                 COA: 315519
                                                                    Oakland CC: 2012-124554-CZ
  LIQUID MANUFACTURING, L.L.C., K & L
  DEVELOPMENT OF MICHIGAN, L.L.C., LXR
  BIOTECH L.L.C., ETERNAL ENERGY, L.L.C.,
  ANDREW KRAUSE, and PETER PAISLEY,
             Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filings its brief on appeal is GRANTED. The brief will be accepted as timely filed if
  submitted on or before September 16, 2015.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 11, 2015
                                                                               Clerk